UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9521-B Riverside Parkway, #134, Tulsa, Oklahoma 74137 (Address of principal executive offices) (zip code) (918) 932-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of November 1, 2013 there were 188,644,731 shares of the registrant’s common stock outstanding. Table of Contents MACROSOLVE, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 (Audited) 3 Statements of Operations for the three and nine months ended September 30, 2013 and 2012 (Unaudited) 4 Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7-8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 15 ITEM 4. Controls and Procedures 15 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 16 ITEM 1A. Risk Factors 16 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Mine Safety Disclosures 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 17 SIGNATURES 18 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MACROSOLVE, INC. Interim Unaudited Financial Statements For the Period Ended September 30, 2013 3 Table of Contents MACROSOLVE, INC. BALANCE SHEETS Unaudited For the Periods Ended: 9/30/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Investment in Endexx Corporation - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income - Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 188,644,731 and179,831,987 shares, at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended For the Nine Months Ended For the Periods Ended September 30, 9/30/2013 9/30/2012 9/30/2013 9/30/2012 Net revenues $ Cost of revenues Gross profit Selling, general and administrative expense (Loss) Income from operations ) ) ) OTHER INCOME (EXPENSE): Interest income 25 53 Interest expense ) Total other expense ) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) DISCONTINUED OPERATIONS Loss from operations of discontinued Illume Mobile operations - ) - ) NET INCOME (LOSS) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) COMPREHENSIVE (LOSS) $ ) $ ) $ ) ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ ) $ ) $ ) Income (loss) allocable to common stockholders $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net income (loss) from continuing operations per share $ ) $ ) $ $ ) Basic and diluted net loss from discontinued operations per share $ $ ) $ $ ) Basic and diluted net income (loss) per share $ ) $ ) $ $ ) The accompanying notes are an integral part of these statements. 5 Table of Contents MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 9/30/2013 9/30/2012 OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Loss on disposal of fixed assets Stock based compensation Changes in current assets and liabilities: Decrease in accounts receivable - trade Decrease in note receivable - Decrease in prepaid expenses and other Increase (decrease) in accounts payable - trade and accrued liabilities ) Increase in accrued debenture interest Increase in accrued shareholder loan interest - Increase accrued salary - note payable - (Decrease) increase in unearned income ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Cash received from sale of Illume Mobile - Investment in Endexx Corporation ) - Purchase of equipment ) ) Software development costs - ) Patent costs ) - Net cash (used in) investing activities ) FINANCING ACTIVITIES: Net proceeds from debenture financing - Reduction of accrued debenture interest - ) Common stock issued for accrued debenture interest - Proceeds from shareholder loans, including accrued interest - Repayment of shareholder loans, including accrued interest - ) Proceeds from sale of common stock - Shareholder loans converted to debentures - ) Repayment of bank line of credit - ) Repayments of notes payable ) - Net cash (used in) provided by financing activities ) NET INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the Nine Months ended September 30: Interest $
